Citation Nr: 0842020	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-06 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to non service-connected pension benefits.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The appellant served on active duty from March 1971 to May 
1971. 

Procedural history 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Indianapolis, Indiana Regional Office 
(RO) in January 2005 in which the RO advised the appellant 
that he was not eligible for non-service-connected disability 
pension benefits.  

Hearing

In a February 2006 VA Form 9, the appellant requested a 
Travel Board hearing.  
In a letter dated November 1, 2006, the RO informed the 
appellant that he was scheduled for a hearing to be held on 
December 5, 2006.  The appellant did not report for the 
scheduled hearing.  

However, in a letter received by the RO on November 20, 2006, 
prior to the scheduled hearing, the appellant reported that 
he had been ill with pneumonia for the past several months 
and that he was unable to travel.  He requested that his 
hearing be rescheduled.  In an October 2007 statement, the 
appellant expressed his continued interest in having a Travel 
Board hearing.  

Because the appellant provided good cause for rescheduling, 
the Board in April 2008 remanded the case to afford him 
another opportunity for a Travel Board hearing.  In July 
2008, the appellant was scheduled for a Travel Board hearing 
to be held in August 2008.  Five days before the scheduled 
Travel Board hearing, the appellant indicated that he would 
be unable to attend the Travel Board hearing, and requested a 
videoconference hearing before a Veterans Law Judge in lieu 
of a Travel Board hearing.  In September 2008, the appellant 
was scheduled for a videoconference hearing to be held in 
October 2008.  The appellant without good cause failed to 
report for the scheduled videoconference hearing.  The 
appellant's hearing request is considered to have been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2008).  No further 
development with regard to a hearing is necessary.


FINDINGS OF FACT

1.  The appellant, whose active military service was from 
March 18, 1971 to May 25, 1971, did not have at least 90 days 
of active military service during a period of war as defined 
for VA benefits purposes.

2.  The appellant was discharged from active service because 
of a left knee disability.

3.  The RO denied a claim of service connection for 
chondromalacia of the left patella in a July 2005 rating 
decision; the appellant did not perfect an appeal of that 
denial.

4.  Competent medical evidence indicates that the left knee 
disability pre-existed the appellant's military service and 
that the left knee disability did not increase in severity 
during or due to such military service.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision denying the claim for 
service connection for chondromalacia of the left patella is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  The appellant is not entitled to the presumption of 
soundness upon entry into service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304 (2008); Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

3.  The left knee disability was not aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.304, 3.306 (2008).

4.  The appellant's military service does not meet threshold 
eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 
3.6, 3.314 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The sole question before the Board is whether the appellant 
meets the threshold eligibility requirements established by 
statute for a non-service-connected pension.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In April 2008, the Board remanded the case for further 
development.  The purpose of the remand was to schedule the 
appellant for a Travel Board hearing.  As noted in the 
Introduction, the appellant was scheduled for a Travel Board 
hearing, but he cancelled the hearing and requested a 
videoconference hearing instead.  The appellant without good 
cause failed to report for the scheduled videoconference 
hearing.  Thus, there is compliance with the directives of 
the April 2008 remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The Board has carefully considered the provisions of 
the VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately below 
finds that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.   

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veteran Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  
Letters were sent to the appellant in May 2005 and June 2006 
which were specifically intended to address the requirements 
of the VCAA.  The May 2005 VCAA letter informed the appellant 
of the evidence necessary to establish service connection.  
The June 2006 VCAA letter informed the appellant of the 
evidence necessary to establish eligibility for non-service-
connected disability pension benefits.  Accordingly, the 
appellant was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.

As for the evidence to be provided by the appellant, in the 
VCAA letters the RO asked the appellant to identify and send 
relevant medical evidence.  The RO provided the appellant 
with VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disability.  Moreover, in 
the VCAA letters, the appellant was informed that VA would 
provide a medical examination or obtain a medical opinion if 
it is necessary to make a decision on his claim.

In the VCAA letters, the appellant was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
appellant was also informed that VA make reasonable efforts 
on his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letters, the RO informed the appellant that he 
should submit any evidence in his possession relevant to his 
claim, as follows:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See, 
e.g., the June 23, 2006 VCAA letter, page 1.  The VCAA 
letters thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letters informed the appellant that he could submit or 
identify evidence other than what was specifically requested 
by VA.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the veteran's possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The RO specifically addressed Dingess in the June 
2006 VCAA letter.

In short, the record indicates that the appellant received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In this case, the evidence of record includes the appellant's 
service medical records, which will be discussed below.

The Board finds that all relevant evidence necessary for an 
equitable resolution of this case has been identified and 
obtained.  There is no indication that there currently exists 
any evidence which has a bearing on this case which should be 
obtained.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has not retained the services of a 
representative.  As noted in the Introduction, the appellant 
without good cause failed to report for a Board hearing.

Pertinent law and regulations

Pension benefits

Eligibility for VA pension benefits requires an initial 
showing that the claimant is a veteran who served on active 
duty for at least 90 days during a period of war.  
See  38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. 
App. 88, 89-90 (1993) [non service- connected pension 
benefits are payable to a veteran who served for 
90 days or more during a period of war].   Non service-
connected pension benefits may be awarded if the claimant 
served less than 90 days during a period of war and was 
discharged or released from service for a service-connected 
disability 

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

Presumption of soundness/aggravation of a pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2008).  The Court has held, however, that 
this presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

A pre-existing injury or disease noted at entrance will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2008).  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) [noting that the "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than that of "clear 
and unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.            See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2008).

Analysis

Service department records establish that the appellant 
served from March 18, 1971 to May 25, 1971.  Although this 
service was during a period of war, see 38 C.F.R. § 3.2, it 
is less than 90 days.  The appellant does not dispute those 
dates and does not allege any additional service.  Therefore, 
the appellant did not have at least 90 days of active 
military service during a period of war as defined for VA 
benefits purposes.

The appellant's service treatment records show that was 
discharged from active service because of a left knee 
disability.  The appellant's sole contention is that his left 
knee disability was aggravated during service and that he was 
therefore discharges due to s service-connected disability, 
thus allowing for the award of a non service-connected 
pension notwithstanding that he served less than 90 days.  

With respect to the appellant's claim that he was discharged 
due to a service-connected disability because his pre-
existing left knee disability was aggravated by or during his 
brief active service, the RO denied his claim of service 
connection for chondromalacia of the left patella in a July 
2005 rating decision.  The appellant filed a timely NOD in 
March 2006 as to that denial.  The RO issued a Statement of 
the Case (SOC) in May 2006.  The appellant, however, did not 
file a substantive appeal; therefore, the July 2005 RO 
decision became final.  See 38 C.F.R. § 20.200 (2008).

Because service connection has been previously denied for a 
left knee disability in n unappealed decision, the left knee 
disability is not service connected, and the appellant 
therefore was not discharged or released from service for a 
service-connected disability.  Thus, there is no legal basis 
for providing the benefit the appellant seeks.  

In the alternative, the Board will consider on a de novo 
basis whether the appellant's pre-existing left knee 
disability was aggravated by or during active service.  See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative].

The first matter for consideration is whether the appellant's 
left knee disability pre-existed active service.  The January 
1971 pre-induction report of medical history signed by a 
physician reflects that the appellant reported that he had 
been treated within the past five years for a left knee 
disability.  The physician diagnosed a possible cartilage 
tear of the left knee.  Because a left knee disability was 
noted on service entrance, the presumption of soundness 
contained in 38 U.S.C.A. § 1111 does not attach.  See Bagby, 
supra.  Accordingly, it is not required to be shown by clear 
and unmistakable evidence that the appellant's left knee 
disability pre-existed service and was not aggravated 
thereby.  See VAOPGCPREC 3-2003.  Because the presumptions of 
soundness and aggravation contained in 38 U.S.C.A. § 1111 do 
not attach, any medical questions regarding the nature and 
onset of the appellant's left knee disability will be 
resolved under the Gilbert burden of proof, namely that a 
preponderance of the evidence must be against the claim for 
the appeal to be denied.

The Board adds that the appellant himself does not contend 
that he was in sound condition on induction, specifically 
stating that his induction was "erroneous" and that he 
"informed the military that I had an injury to my left 
knee"  See a statement from the appellant dated March 18, 
2005.  The appellant specifically contended that his pre-
existing left knee injury was aggravated in service.

Because the appellant's left knee disability pre-existed 
service, service connection may only be granted for the 
condition if it is found to be aggravated by service.  
See 38 C.F.R. § 3.303(a) (2008).  The question of whether the 
appellant's left knee disability was aggravated by service is 
essentially medical in nature.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  Similarly, the appellant's lay opinion is 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-5 (1992).]

The appellant's service medical records reflect that in May 
1971 a military physician determined that the left knee 
disability was "not service aggravated."  Similarly, a 
Medical Board of three other physicians determined in April 
1970 that the left knee disability was not due to a cause 
incident to service and that it was not aggravated by active 
duty.  There is no competent medical evidence to the 
contrary.

The Board further finds it significant, with respect to the 
matter of claimed aggravation, that following the appellant's 
discharge from service, he did not initially file a claim of 
service connection for a left knee disability until 2005, 
over three decades after discharge from service.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board 
where it found that claimant failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of the claimed condition]; see also 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  
Indeed, there is no medical evidence of a left knee 
disability post service.

In short, although it is clear from the contemporaneous 
medical reports that that the appellant's pre-existing left 
knee disability did not stand up to the rigors of basic 
training, there is no evidence of a permanent worsening of 
the left knee disability during or due to service.  See 
Jensen v. Brown, 4 Vet. App. 304, 306- 7 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991) [temporary or intermittent 
flare-ups of a pre-existing disease during service are not 
sufficient to be considered aggravation of the disease unless 
the underlying condition, as contrasted to symptoms, 
worsens]. 

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2008).
In this case, although there was definitely an increase in 
left knee symptoms in service, at that time no aggravation 
was noted by military physicians; the appellant voiced no 
complaints for decades after he left service; and a 
preponderance of the medical opinion evidence now of record 
is against the claim as to the matter of aggravation. 

In short, the medical evidence does not show that the 
appellant's pre-existing left knee disability underwent any 
increase in severity during service.  Accordingly, service 
connection is not warranted.  

Because service-connected has not been established and is not 
warranted, the appellant was not discharged or released for a 
service-connected disability.  Accordingly the exception to 
the 90 days of service rule which the appellant seeks to 
invoke does not avail him.  Entitlement to a non service-
connected pension is denied based on lack of qualifying 
service. 


ORDER

Entitlement to non-service-connected pension benefits is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


